— Appeal from an order of the Supreme Court, Oswego County (James W. McCarthy, J.), entered July 18, 2012. The order denied in part the motion of defendant Stanley Ferris, individually and as power of attorney for Marion Ferris, also known as Marion Wallis, to dismiss certain causes of action against him.
It is hereby ordered that said appeal from the order with respect to the first and second causes of action is unanimously dismissed and the order is modified on the law by vacating the third, seventh, and eighth ordering paragraphs and as modified the order is affirmed without costs.
Same memorandum as in Sunrise Nursing Home, Inc. v Ferris (111 AD3d 1441 [2013]). Present — Smith, J.P., Peradotto, Lindley, Valentino and Whalen, JJ.